Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 10383545) in view of Koh (US 20050277992).
	Regarding claim 1, Cho teaches:
A biological information output device comprising: an irradiation unit that irradiates a body surface of a living body with an electromagnetic wave (Among the above radar technologies, an ultra wideband (UWB) impulse radar technology has an advantage of a low power consumption and low risk of overexposure to electromagnetic waves (Col 1, lines 45 - 48))
a reception unit that receives a reflected wave of the electromagnetic wave reflected on the body surface (The bio-information determination apparatus 100 may determine the heartbeat frequency of the target 110 based on a reception radar signal. The reception radar signal may be collected using a reception antenna by reflecting the projected transmission radar signal from the target 110 (Col 6, lines 25 - 29))
a data acquisition unit that eliminates data having a value equal to or greater than a predetermined value from data obtained from the received reflected wave, and acquires data having a value less than the predetermined value; According to another aspect, there is provided a method of determining bio-information of a target, the method including generating a frame set by accumulating frames received at preset time intervals, the frames being generated by overlapping of radar pulses reflected from a target of which a heart rate is to be measured, determining a magnitude spectrum of the frame set corresponding to a frequency axis by performing a frequency conversion of frames included in the frame set in a sampler index axis direction, removing a portion corresponding to a movement of the target from the magnitude spectrum, and determining a heartbeat frequency of the target based on the magnitude spectrum from which the portion corresponding to the movement of the target is removed (Col 3, lines 5 – 19)
a peak specification unit that specifies a frequency peak in a predetermined period of the acquired data for each of a plurality of predetermined periods (determining a frequency indicating a peak in the third magnitude spectrum as a heartbeat frequency of the target (Col 2, lines 27 - 30))
an initial value determination unit that determines, when a frequency of a class having the frequency which is a maximum occurrence frequency among classes in the histogram exceeds a predetermined threshold value the class as an initial value of biological information (The removing of the transition portion may include extracting first sampler indices, each indicating a maximum peak of each of frames included in the frame set, determining a sampler index corresponding to a largest number of maximum peaks among the first sampler indices as a second sampler index used as a criterion to generate a movement profile (Col 2, lines 53 - 59))
and a biological information extraction unit that extracts the biological information from the data based on a cycle specified by the determined initial value (The method including generating a frame set by accumulating frames received at preset time intervals, the frames being generated by overlapping of radar pulses reflected from a target of which a heart rate is to be measured (Col 2, lines 42 - 46))
Cho does not teach a histogram creation unit that creates a histogram by adding an occurrence frequency at which the frequency peak appears for each different class as a frequency while defining a prescribed frequency range where the specified frequency peak exists as one class. However, Koh teaches The activity histogram 610 and the heart rate histogram 620 have a count frequency, f. The heart rate histogram 620 corresponds to intrinsic heart rate while in other scenarios paced and/or intrinsic heart rate may be considered (0071, and Fig. 6). Koh’s histogram demonstrates the count frequency vs intrinsic heart rate.
Cho and Koh are considered analogous since they both gather data related to a physical body, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Cho and Koh in order to obtain readings from sensor of Cho and utilize the comparison method of Koh to evaluate the well being of the passenger by collecting the heart rate data. 
Regarding claim 8, Cho further teaches:
eliminating data having a value equal to or greater than a predetermined value from data obtained from a reflected wave of an electromagnetic wave reflected on a body surface of a living body (determining a heartbeat frequency of the target based on the frame set from which the transition portion is removed, wherein the radar pulses correspond to a radar signal that reflects the movement of the target (Col 2, lines 48 - 52))
the body surface being irradiated with the electromagnetic wave (The bio-information determination apparatus 100 may determine the heartbeat frequency of the target 110 based on a reception radar signal. The reception radar signal may be collected using a reception antenna by reflecting the projected transmission radar signal from the target 110 (Col 6, lines 25 - 29))
and acquiring data having a value less than the predetermined value (The bio-information determination apparatus 100 may determine the heartbeat frequency of the target 110 based on a reception radar signal. The reception radar signal may be collected using a reception antenna by reflecting the projected transmission radar signal from the target 110 (Col 6, lines 25 - 29))
specifying a frequency peak in a predetermined period of the acquired data for each of a plurality of predetermined periods (determining a frequency indicating a peak in the third magnitude spectrum as a heartbeat frequency of the target (Col 2, lines 27 - 30))
determining, when a frequency of a class having the frequency which is a maximum occurrence frequency among classes in the histogram exceeds a predetermined threshold value (The removing of the transition portion may include extracting first sampler indices, each indicating a maximum peak of each of frames included in the frame set, determining a sampler index corresponding to a largest number of maximum peaks among the first sampler indices as a second sampler index used as a criterion to generate a movement profile (Col 2, lines 53 - 59))
the class as an initial value of biological information; and extracting the biological information from the data based on a cycle specified by the determined initial value (The method including generating a frame set by accumulating frames received at preset time intervals, the frames being generated by overlapping of radar pulses reflected from a target of which a heart rate is to be measured (Col 2, lines 13 – 17)
Cho does not teach a histogram creation unit that creates a histogram by adding an occurrence frequency at which the frequency peak appears for each different class as a frequency while defining a prescribed frequency range where the specified frequency peak exists as one class. However, Koh teaches The activity histogram 610 and the heart rate histogram 620 have a count frequency, f. The heart rate histogram 620 corresponds to intrinsic heart rate while in other scenarios paced and/or intrinsic heart rate may be considered (0071, and Fig. 6). Koh’s histogram demonstrates the count frequency vs intrinsic heart rate.
Cho and Koh are considered analogous since they both gather data related to a physical body, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Cho and Koh in order to obtain readings from sensor of Cho and utilize the comparison method of Koh to evaluate the well being of the passenger by collecting the heart rate data. 
Regarding claim 2, Cho further teaches wherein a width of the class is set wider so that a resolution of the initial value is lower than a resolution of extracting the biological information by the biological information extraction unit (In FIG. 2A, a transmission radar signal projected by the bio-information determination apparatus 100 of FIG. 1 may be a pulse type signal with an extremely narrow width in a time axis (Col 6, lines 42 - 45)).
Regarding claim 3, Cho further teaches wherein the biological information extraction unit performs filter processing with a pass bandwidth through which a frequency component specified by the initial value passes, in the data (A UWB impulse type radar signal projected by the bio-information determination apparatus 100 may have a frequency characteristic, for example, a central frequency and a bandwidth, that is set as a standard (Col 6, lines 21 - 25))
Regarding claim 4, Cho further teaches wherein the biological information extraction unit excludes, in the extracted biological information, the biological information in which a difference from the initial value is equal to or greater than a reference value from an output target (removing a transition portion in which a transition occurs due to a movement of the target from the generated frame set, and determining a heartbeat frequency of the target based on the frame set from which the transition portion is removed, wherein the radar pulses correspond to a radar signal that reflects the movement of the target (Col 2, lines 46 - 52)).
Regarding claim 5, Cho further teaches wherein the biological information extraction unit extracts the biological information from, in the data, the data having a cycle in which a difference from the cycle specified by the initial value is less than a reference value, and excludes the data having a cycle in which the difference from the cycle specified by the initial value is equal to or greater than the reference value, from a target of extracting the biological information (The method including generating a frame set by accumulating frames received at preset time intervals, the frames being generated by overlapping of radar pulses reflected from a target of which a heart rate is to be measured, removing a transition portion in which a transition occurs due to a movement of the target from the generated frame set, and determining a heartbeat frequency of the target based on the frame set from which the transition portion is removed, wherein the radar pulses correspond to a radar signal that reflects the movement of the target (Col 2, lines 46 - 52))
Regarding claim 7, Cho further teaches A non-transitory computer readable medium storing a biological information output program, when executed by a computer, causing the computer to perform operations of the biological information output device according to claim 1 (The software may include a computer program, a piece of code, an instruction, or some combination thereof, to independently or collectively instruct or configure the processing device to operate as desired. Software and data may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, computer storage medium or device, or in a propagated signal wave capable of providing instructions or data to or being interpreted by the processing device (Col 16, lines 57 -- 65)).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 10383545) in view of Koh (US 20050277992) in view of Breed (US 20060208169) .
Regarding claim 6, Cho and Koh teach the limitations set forth above but fails to teach wherein the data acquisition unit starts acquisition of the data in response to an event indicating a start of driving of a vehicle. However Breed teaches the transducers 6 and 8 in conjunction with the pattern recognition hardware and software described below enable the determination of the presence of an occupant within a short time after the vehicle is started (1550).
Cho, Koh, and Breed are considered analogous since they are in the field of bio data collection therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present intention to combine the apparatus of Cho and Koh and use it in the automobile of Breed thus creating a system that is capable of gathering information related to the driver or passenger and would begin its operation upon the start of the engine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648